             Case 6:20-cv-00077-SEH Document 27 Filed 05/27/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MONTANA
                               HELENA DIVISION

 DEENA WASHINGTON,

                                  Plaintiff,                 No. CV-20-77-H-SEH

 vs.
                                                             ORDER

 UNITED PARCEL SERVICE, INC.,

                          Defendant.


       On May 27, 2021, Defendant filed a Preliminary Pretrial Statement, 1 which

did not comply with the Court's Order of April 23, 2021. 2

       ORDERED:

       Defendant shall, on or before Tuesday, June 1, 2021, file a preliminary

pretrial statement that fully complies with all requirements of the Court's Order of




       1 Doc. 26.

       2
           Doc. 24 at 4-5; see Fed. R. Civ. P. 26(a)(l)(A)(ii).
Case 6:20-cv-00077-SEH Document 27 Filed 05/27/21 Page 2 of 2
